Name: 85/237/EEC: Commission Decision of 12 April 1985 amending for the fourth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe
 Date Published: 1985-04-20

 Avis juridique important|31985D023785/237/EEC: Commission Decision of 12 April 1985 amending for the fourth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat Official Journal L 108 , 20/04/1985 P. 0025 - 0026 Spanish special edition: Chapter 03 Volume 34 P. 0146 Portuguese special edition Chapter 03 Volume 34 P. 0146 *****COMMISSION DECISION of 12 April 1985 amending for the fourth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat (85/237/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 84/643/EEC (2), and in particular Article 8 thereof, Whereas, following the outbreak of classical swine fever which occurred successively in certain areas of the Community, on 10 January 1984 the Council adopted Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat (3); Whereas, since then the development of the disease has required several alterations to the extent of the area in which the measures are applied in intra-Community trade in fresh meat; Whereas the extent of the area in which the measures are applied should be altered to take account of the development of the disease in Germany; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/10/EEC is hereby amended as follows: 1. The wording specified in Article 2 is replaced by the following: 'Meat conforming to Decision 84/10/EEC concerning classical swine fever, as last amended by Commission Decision 85/237/EEC (4). (4) OJ No L 108, 20. 4. 1985, p. 25.' 2. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 April 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 339, 27. 12. 1984 , p. 27. (3) OJ No L 11, 14. 1. 1984, p. 33. ANNEX 1.2 // THE FEDERAL REPUBLIC OF GERMANY // - The area of the region of Muenster comprising the 'Kreise' of Muenster (city), Coesfeld, Steinfurt and Warendorf. // // - The area of the region of Weser-Ems comprising the 'Kreise' of Cloppenburg and Vechta. // // - The area of the region of Detmold comprising the 'Kreise' of Herford, Minden-Luebbecke and Paderborn. // // - The 'Kreis' of Soltau-Fallingbostel. // // - The 'Kreis' of Nienburg. // // - The 'Kreis of Diepholz. // // - The 'Kreis' of Schaumburg. // // - The 'Kreis' of Donau-Ries. // // - In the rest of the territory, the area within a radius of two kilometres around all outbreaks of classical swine fever. // THE KINGDOM OF THE NETHERLANDS // The area within a radius of two kilometres around all outbreaks of classical swine fever.